Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
In clam 3, “grooves is formed” should read “grooves are formed“ for agreement with the plurality of grooves recited.
In claim 4, “high pressure air” should be referred to as “the high pressure air” for consistency with previous recitation.
  	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “the movement direction” is indefinite for lacking sufficient antecedent basis since a movement direction has not been defined.  A feeding direction was defined and recited in line 4 rendering it unclear if the movement direction is the same as the recited feeding direction and vice versa.   Clarification is requested.
In claim 1, line 8, “the feeding direction side” is indefinite for lacking sufficient antecedent basis in the claims because a feeding direction side has not been defined or recited in the claim.  Clarification is required.
In claim 1, line 11, the phrase “in close contact” is indefinite because the term close is relative in nature. The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention in terms of what would be considered to be “in close contact.”  Suggest deleting the term “close.”
In claim 1, line 13, “the bottom dead center” is indefinite for lacking sufficient antecedent basis since the term has not been defined in the claim and it is not evidently clear which piston position in the cylinder would be considered top or bottom dead center.  Suggest deleting definite article “the” preceding bottom dead center. 
In claim 1, line 13, the term “the whole of the seal portion” is indefinite for lacking sufficient antecedent basis since a whole or part of the seal portion has not been defined or recited previously in the claim.  Clarification is required.
In claim 1, line 14, “the air introduced into the second space” is indefinite for lacking sufficient antecedent basis since air introduced into the second space has not been defined or recited previously in the claim.  In line 2, the claim recites “a cylinder into which air is caused to flow,” and in line 3, the claim recites “piston … feeds air introduced into the cylinder.” However, the claims currently do not positively recite a mechanism such as an inlet for the air being introduced into the second space specifically.  This renders the claim scope unclear.  Clarification is required.
In claim 2, line 4, “the portion” is indefinite for lacking sufficient antecedent basis since a seal portion and a portion of the second space were previously recited rendering it unclear if this portion refers to the seal or other portion specifically.  Clarification is required.  Suggest reciting “the portion of the second space.”
In claim 3, line 3, “the circumferential direction” is indefinite for lacking sufficient antecedent basis since a circumferential direction has not been defined with respect to the cylinder or piston.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. 10,436,186. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite and common identical subject matter
As to claim 1, this is a broader version of patented claim 10.  Each limitation of instant claim 1 is covered by corresponding limitations in the patented claim. Therefore, claim 1 of the instant application would be anticipated by the patented claims. 
As to claim 2, this claim includes subject matter recited in claim 10 of the patent.
As to claim 3, this claim identically recites the subject matter of claim 11 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calaway (U. S. Patent No. 2,309,339).
Regarding claim 1, Calaway discloses a foreign material removal device (FIG.’s 1-3, Title, preamble limitation - Calaway pump capable of operating as recited device) comprising. 
a cylinder 10 (col. 1, ln, 52, “tubular barrel” interpreted as recited cylinder) into which air (col. 1, ln. 2) is caused to flow; 
a piston 31, 32 (col. 2, lls. 37-40, “piston or plunger comprises annular cup leather 30 … washer 31 on one side thereof and washer 32 on other side ” – forming recited piston ) which is movably supported in the cylinder 10 and feeds air introduced into the cylinder 10 in a feeding direction as high-pressure air (evidently as shown and described); and 
a nozzle 11 (col. 1, ln. 52) which injects the high-pressure air fed by the piston, wherein an internal space of the cylinder has a first space and a second space which are continuous with each other in the movement direction of the piston (refer to an Annotated copy of Calaway FIG. 2 attached below, as shown and indicated), 
the first space (downward side of piston shown in FIG.’s)  is located on the feeding direction side than the second space (proximate elements 36, 37 formed on side of cylinder 10), a diameter of at least a portion of the second space is greater than a diameter of the first space (Annotated Calaway FIG. 2, diameter shown by dotted line), 
seal portion of the piston since it functions equivalently for sealing piston in the cylinder to allow air pumping) which is brought into close contact with an inner peripheral surface of the cylinder 10 at least in the first space during movement (FIG. 2, as evidently shown), and
when the piston is moved to the bottom dead center (FIG. 1, position shown interpreted as bottom dead center, as currently understood, since bottom of stroke would dependent upon desired stroke length of the piston which is function of reciprocation of rod 14 selectable by an operator), the whole of the seal portion 30 is positioned in the second space (shown) and the air introduced into the second space flows from the second space toward the first space (col. 3, lls. 15-30, describing arrangement shown in FIG. 1 which provides bypass allowing communication or flow of air between spaces according to the broadest reasonable interpretation of the limitation, as currently understood).

    PNG
    media_image1.png
    539
    398
    media_image1.png
    Greyscale

Annotated Calaway FIG. 2

	
 Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With respect to claim 2, the prior art of record either alone or in combination does not teach or fairly suggest the device of claim 1, wherein an air inlet groove extending in the movement direction of the piston is formed on an outer peripheral side of the second space, and the air inlet groove is formed as the portion.  
air inlet groove because it is not configured to supply air into the cylinder first space in the manner contemplated in the instant invention. 
Claim 3 is dependent upon claim 2.

With respect to claim 4, the prior art of record either alone or in combination does not teach or fairly suggest the device of claim 1 including wherein high-pressure air is injected from the nozzle toward an imaging unit of an in-vehicle camera, and the nozzle is formed integrally with the in-vehicle camera.  
There is no nexus or teaching in the prior art for combining the pump of Calaway with a nozzle integrated with an in-vehicle camera imaging unit.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (U. S. Patent Application Publication No. 2014/0023537) discloses an air pump having a similar seal arrangement on its piston (FIG. 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746